Electronically Filed
                                                          Supreme Court
                                                          SCWC-14-0000897
                                                          11-OCT-2016
                                                          11:09 AM



                            SCWC-14-0000897


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                             RONDA L. RAMOS,

                    Respondent/Petitioner-Appellant,


                                  vs.


          THE ESTATE OF PETER JOSEPH ELSENBACH, ELSENBACH

            CHILDREN’S TRUST, and CHRISTOPHER ELSENBACH,

                 Petitioners/Respondents-Appellees.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-14-0000897; P. NO. 13-1-0182)


         ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

(By:    McKenna, Pollack, and Wilson, JJ., with Recktenwald, C.J.,

       dissenting separately, with whom Nakayama, J., joins)


           Upon further consideration of the records and files in

this case, it appearing that the writ of certiorari herein was

improvidently granted,

           IT IS HEREBY ORDERED that this certiorari proceeding is

dismissed.

           DATED:    Honolulu, Hawai'i, October 11, 2016.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson